Citation Nr: 1533598	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  13-18 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for alcohol dependence, claimed as secondary to service-connected major depressive disorder.

2.  Entitlement to service connection for liver disease, to include the necessity of a liver transplant, to include as secondary to alcohol dependence.


REPRESENTATION

Appellant represented by:	Terri Perciavalle, Agent


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to November 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied service connection for liver disease, to include necessity of a liver transplant.

In May 2014, the Veteran testified before a Decision Review Officer at the RO.  A transcript of the hearing has been associated with the e-folder.

In March 2015, the Board granted service connection for an acquired psychiatric disorder but denied the Veteran's claim of entitlement to service connection for liver disease, to include necessity of a liver transplant.  In a June 2015 joint motion for partial remand, the Court of Appeals for Veterans Claims (Court) vacated and remanded the claim to the Board, noting that the Veteran had also claimed service connection for alcohol dependence which had not been addressed by the Board.  

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue(s) of entitlement to Aid and Attendance has been raised by the record (see statement dated July 8, 2015), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that his claimed alcohol dependence is a direct result of his now-service-connected major depressive disorder.  He says that his liver disease (diagnosed as cirrhosis) is secondary to alcohol dependence.  Because a medical opinion as to the issue of whether he has alcohol dependence secondary to major depressive disorder, remand for a VA examination and/or medical opinion is necessary.  As the claim for alcohol dependence is intrinsically-intertwined with the claim of entitlement to service connection for liver disease, the claims must be considered together.  See Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).   

Service connection for alcohol or drug abuse is generally unavailable. See Section 8052 of the Omnibus Budget Reconciliation Act of 1990, Pub. L. No. 101-508, 
§ 8052, 104 Stat. 1388 ((prohibiting payment of compensation for a disability resulting from one own' s abuse of alcohol or drug abuse and amending 
38 U.S.C. A. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in the line of duty if the injury or disease was a result of willful misconduct, including abuse of alcohol or drugs)). See 38 U.S.C.A. § 105 ; 38 C.F.R. §§ 3.1(n) , 3.301. 

However, the law also provides that service connection is warranted for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a Veteran's service-connected disability. Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001). Allen has also held that a claimant could only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder." The decision stated that such compensation would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing." The case further held that compensation is precluded in only two situations: (1) for primary alcohol abuse disabilities; and (2) for secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse, which it defined as an alcohol abuse disability arising during service from voluntary and willful drinking to excess.

Given the need for further development, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran's a VCAA letter informing him of how to substantiate a claim for service connection claimed as the result of another service-connected disability.  

2.  Obtain all available VA treatment records for the Veteran's liver disease since March 2015.  If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.

3.  Ask the Veteran to identify any private providers who have treated him for his liver disease.  THE VETERAN IS NOTIFIED THAT HE SHOULD SUBMIT ANY ADDITIONAL INFORMATION FROM ANY TREATING PHYSICIANS OR CONSULTING PHYSICIANS WHO HAVE TREATED HIM FOR LIVER DISEASE.   

After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the e-folder.  

4.  After all available records have been associated with the e-folder, contact the Veteran and schedule him for an examination with an appropriate examiner for an opinion concerning his alcohol dependence and liver disease.  PLEASE NOTE THAT IF THE VETERAN IS IN HOSPICE CARE OR IS OTHERWISE UNABLE TO ATTEND A VA EXAMINATION, PLEASE MAKE ARRANGEMENTS FOR AN APPROPRIATE EXAMINER TO PROVIDE A MEDICAL OPINION.  The examiner must note that the complete e-folder has been reviewed.  If the Veteran can submit to a physical examination, the examiner should perform any and all tests deemed necessary and the clinical findings must be reported in detail.  The examiner must note that, in addition to the examination findings, the Veteran's self-reported history has been considered.

(a) The examiner should be asked to review the medical records on file and any pertinent statements and testimony of the Veteran, and provide an opinion as to whether any alcohol dependence diagnosed during the pendency of this appeal was either (A) CAUSED, OR (B) AGGRAVATED BY (permanent worsening as opposed to temporary flare-ups or increase in symptoms) the Veteran's service-connected major depressive disorder.  ALL OPINIONS EXPRESSED MUST BE ACCOMPANIED BY A COMPLETE EXPLANATION.

(b) The examiner should be asked to review the medical records on file and any pertinent statements and testimony of the Veteran, and provide an opinion as to whether the Veteran's liver disease was either (A) CAUSED, OR (B) AGGRAVATED BY (permanent worsening as opposed to temporary flare-ups or increase in symptoms) alcohol dependence.  THE EXAMINER MUST DETERMINE THE BASELINE AND CURRENT LEVEL OF SEVERITY OF THE LIVER DISEASE BY REFERENCE TO VA'S SCHEDULE FOR RATING DISABILITIES (38 CFR PART 4).  ALL OPINIONS EXPRESSED MUST BE ACCOMPANIED BY A COMPLETE EXPLANATION.

If the clinician is unable to offer an opinion without resorting to speculation, it should be so stated.  In that case, the examiner must specifically support that conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including the Veteran's self-reported history, and addresses such matters as whether (a) there is inadequate factual information upon which to base an opinion (e.g., the lack of service treatment records); (b) the question falls outside of the limits of current medical knowledge or scientific development; (c) the condition manifested in an unusual way, such that its cause or origin is unknowable; or (d) there are other risk factors for developing the condition.

5.  The AOJ should then review the examination report(s) to insure that the required development has been accomplished.  The issues on appeal should then be readjudicated.  If any issue on appeal is not granted, the Veteran and his agent should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




